Citation Nr: 1741222	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  15-01 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to initial evaluations for diabetes mellitus type II greater than 10 percent prior to April 22, 2013, and greater than 20 percent thereafter.

2.  Entitlement to an effective date earlier than October 12, 2012 for the grant of service connection for diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction is now with the VA RO in Winston-Salem, North Carolina.

The RO granted service connection for DM associated with herbicide exposure, and assigned a 10 percent evaluation, effective October 12, 2012 in a July 2013 rating decision.  In an August 2013 notice of disagreement, the Veteran asserted an evaluation greater than 10 percent was warranted for his DM, and that the effective date should be earlier.  In a November 2014 statement of the case, the RO increased the evaluation to 20 percent, effective April 22, 2013.  The Veteran perfected his appeal with his timely, January 2015, VA Form 9. 


FINDING OF FACT

On September 6, 2017, the Board was notified that the Veteran died in September 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 300, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016).  








	(CONTINUED ON NEXT PAGE)
ORDER

The appeal for initial evaluations for diabetes mellitus type II greater than 10 percent prior to April 22, 2013, and greater than 20 percent thereafter is dismissed.

The appeal for an effective date earlier than October 12, 2012 for the grant of service connection for diabetes mellitus type II is dismissed.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


